t c memo united_states tax_court gary f and helen overstreet petitioners v commissioner of internal revenue respondent docket no filed date gary f overstreet and helen overstreet pro sese robert h schorman jr for respondent memorandum opinion foley judge by notice dated date respondent determined a deficiency of dollar_figure relating to petitioners’ federal income taxes all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - the sole issue for determination is whether respondent issued the notice_of_deficiency within the limitations_period background the parties submitted this case fully stipulated pursuant to rule when the petition was filed petitioners resided in los angeles california in mr overstreet’s law partnership finley kumble wagner heine underberg manley myerson and casey finley kumble ceased operation and dissolved on date several of finley kumble’s creditor banks filed an involuntary bankruptcy petition on behalf of finley kumble pursuant to chapter of the bankruptcy code which the bankruptcy court on date converted to a chapter bankruptcy proceeding in some of finley kumble’s debts were discharged in the bankruptcy proceeding finley kumble’s original form_1065 u s partnership return of income filed on date identified general partners including mr overstreet and marshall manley mr manley had the largest profit interest of any partner e percent mr overstreet’s profit interest was percent on date respondent began an examination of finley kumble’s partnership return because finley kumble did not designate a tax_matters_partner tmp respondent identified mr manley as the tmp on date and on date mr manley executed a form 872-p consent to extend the time to assess tax attributable to items of a partnership relating to finley kumble’s taxable_year the date form extended the time for assessment from date to date while the date form extended the assessment time to date on date respondent issued a notice of final_partnership_administrative_adjustment fpaa relating to cancellation of debt income received by finley kumble in neither mr manley nor any of the notice partners filed a petition challenging the fpaa mr overstreet did not receive notice of the partnership examination the fpaa or mr manley’s appointment as the tmp on date respondent issued and sent by certified mail an affected items notice_of_deficiency to petitioners relating to finley kumble’s cancellation_of_indebtedness_income discussion petitioners contend that the limitations_period for issuance of the fpaa was not properly extended and therefore the notice_of_deficiency was time-barred respondent contends the court does not have jurisdiction over whether the issuance of the fpaa was timely because this case is not a partnership proceeding we agree with respondent q4e- in a unified partnership proceeding pursuant to sec_6221 through partnership items are treated separately from a partner’s deficiency proceedings involving nonpartnership_items generally respondent is required to give partners notice of the beginning of a partnership proceeding and the fpaa resulting from such proceeding see sec_6223 respondent was not however required to provide such notice to mr overstreet because he had less than a 1-percent interest in the profits of finley kumble a partnership with more than partners see sec_6223 further the tmp’s failure to notify mr overstreet of the partnership proceeding does not affect the applicability of the partnership proceeding or the fpaa to mr overstreet see sec f this court does not have jurisdiction to determine partnership items in a partner level proceeding see sec_6221 sec_6226 108_tc_1 the expiration of the period of limitations for issuance of the fpaa is an affirmative defense that must be raised in a partnership level proceeding see 102_tc_683 93_tc_562 petitioners citing 92_tc_804 as authority contend that they are nonetheless entitled to contest the timeliness of the fpaa - - because the extension of time to issue it was granted by an ineligible tmp we disagree while the court in barbados ltd determined that the fpaa was invalid because the extension of time for issuance was signed by an ineligible tmp barbados ltd was a partnership rather than partner level proceeding petitioners also contend that even if mr manley properly extended the period of limitations for issuance of the fpaa the notice_of_deficiency was not mailed to them in a timely manner section d tolls the period of limitations extending the time for respondent to issue the notice_of_deficiency until year and days after the issuance of the fpaa the limitations_period therefore expired on date petitioners contend that the postmark on respondent’s certified mail list shows that the notice_of_deficiency was not sent until date this contention is meritless the parties stipulated that the notice_of_deficiency was sent date petitioners did not dispute respondent’s determination that petitioners owed tax relating to their share of the partnership cancellation_of_indebtedness_income accordingly respondent’s determination is sustained contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered for respondent
